Opinion filed July 7, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00003-CV
                                                    __________
 
                             JIM
AND ANN HUFFMAN, Appellants
 
V.
 
PENN-CAL, LLC AND CLARK R. SIMONTON AND THADDEUS V.
STUMP AS EXECUTORS OF THE ESTATE OF GLEN SIMONTON, Appellees

 
                                   On
Appeal from the 266th District Court
 
                                                            Erath
County, Texas
 
                                                   Trial
Court Cause No. CV27433
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final summary judgment entered on December 1, 2008. 
Appellants, Jim and Ann Huffman, filed their notice of appeal on January 5,
2009.  After the briefs were filed in this appeal, the case was set for oral
argument on April 15, 2010.  One week prior to oral argument, however,
appellants notified the court that they had filed a petition for bankruptcy.  See
Tex. R. App. P. 8.1.  Pursuant to
Tex. R. App. P. 8.2, we entered
an order on April 8, 2010, suspending the appeal until further order of this
court.  The appeal has remained suspended since April 8, 2010.
On
April 28, 2011, the clerk of this court wrote a letter to the parties asking
them to advise the court of the status of the bankruptcy proceeding. 
Appellants’ counsel advised the clerk’s office in a letter dated May 26, 2011,
that appellants were granted a bankruptcy discharge on April 11, 2011. 
Counsel’s letter concluded with the following statement: “Please advise if you
need anything further before dismissing this appeal.”  The clerk responded to
counsel’s letter in a letter written on June 2, 2011, that advised the parties
that “this appeal will be dismissed unless one of the parties notifies this
court in writing by June 17, 2011, that the party wishes to retain this case on
the appellate docket and shows grounds for continuing the appeal.”  A response
has not been filed.
                        Based upon the conclusion of the
bankruptcy proceeding, we reinstate the appeal.  Upon reinstatement, we dismiss
the appeal based upon the request of appellants’ counsel and the absence of a
request of any of the parties to continue the appeal in response to the clerk’s
letter of June 2, 2011.  Therefore, in accordance with appellants’ request and
the acquiescence of the parties, we dismiss the appeal.
            
 
                                                                                                PER
CURIAM
 
July 7, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.